Citation Nr: 0611332	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 2002 
for the grant of service connection for hypertension. 

2.  Entitlement to an effective date prior to July 15, 2002 
for the grant of service connection for loss of use of right 
arm and leg due to cerebral hemorrhage. 

3.  Entitlement to an effective date prior to July 15, 2002 
for the grant of service connection for dysarthria due to 
cerebral hemorrhage.

4.  Entitlement to an effective date prior to July 15, 2002 
for the grant of special monthly compensation due to loss of 
use of a hand, foot, and creative organ. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
several disabilities and granted entitlement to special 
monthly compensation, effective July 15, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005).  

Notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).    The notice requirement is applicable to all aspects 
of the claim, to include the establishment of the effective 
date and the potential disability ratings.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

In a November 2003 letter, the RO attempted to provide notice 
to the veteran.  However, this notice is insufficient, as it 
does not advise the veteran of what is necessary to 
substantiate a claim for an earlier effective date, nor does 
it provide the criteria by which the veteran's disabilities 
will be rated.  The March 2004 statement of the case also 
fails to set out the applicable law.  Thus, this case must be 
remanded to afford the veteran adequate notice regarding the 
issues of earlier effective dates and rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
information and evidence necessary to 
substantiate his claims for earlier 
effective dates, as well as of the rating 
criteria by which his disabilities are 
evaluated.  He should also be notified of 
information and evidence that VA would 
seek to provide and information and 
evidence that he was expected to provide.  
The veteran should be asked to "provide 
any evidence in his possession that 
pertains to the claims."

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
an appropriate time period to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

